Citation Nr: 0407472	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected muscle and tissue residuals of a gunshot 
wound to the right leg, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected restricted right ankle motion and 
shortening of the right leg, residuals of a gunshot wound to 
the right leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from January 1965 to November 
1966.  He served in Vietnam.  He sustained a severe non 
combat injury to his right leg in Vietnam in January 1966 
when an M-14 rifle discharged while a sergeant was cleaning 
it.  He underwent a number of surgical procedures in service 
and was discharged due to disability.   

The veteran was granted service connection for gunshot wound 
residuals of the right leg (denominated by the RO as 
fractured tibia and fibula, loss of muscle tissue, restricted 
angle joint and shortening of leg) in a March 1967 rating 
decision;
 a 40 percent disability rating was assigned.  

In November 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service connected gunshot wound residuals.  In an August 
2001 rating decision, the RO continued the veteran's combined 
40 percent rating; however, the RO separately rated the 
tissue residuals (30 percent disabling) and the bone and 
joint residuals (10 percent), as listed on the first page of 
this decision.  The veteran disagreed with the August 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.  

The Board notes that on the veteran's substantive appeal, he 
marked two boxes, indicating both that he wanted a BVA 
hearing, and that he did not want a BVA hearing.  In an 
attempt to correct this conflict, the veteran made a notation 
of "yes" next to the box signifying no hearing, and marked 
"no" next to the box signifying a BVA hearing.  The Board 
interprets his correction as indicating that he does not in 
fact want a hearing.  The veteran was notified that he still 
had time to opt for a hearing when the case was transferred 
to the Board, and he has not indicated that he wants one.  
Accordingly, the Board will proceed with adjudication of the 
case.

Other issues

The Board notes that service connection is also in effect for 
donor site scaring related to the right leg injury; a 
noncompensable disability has been in effect since the 
veteran left military service.  The veteran has not indicated 
disagreement with that rating, and the evaluation of scar 
residuals is not before the Board on appeal.
 
The Board also notes that in the May 2001 VA examination, the 
examiner noted a deformity of the left leg, with early bowing 
of the bones.  The veteran was noted to walk with a marked 
limp favoring the right leg.  Further, in his August 2002 
substantive appeal, the veteran stated that he now puts most 
of his weight on his left leg in order to bear the pain.  The 
Board believes that this arguably raises the issue of the 
veteran's entitlement to service connection for a left leg 
disorder as secondary to the service-connected right leg 
disorders.  The Board cannot address that issue because it 
has not been adjudicated by the RO.  That issue is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's muscle and tissue residuals of a gunshot 
wound to the right leg is manifested by a healed open 
comminuted fracture involving intermuscular binding and 
scarring, substantial loss of muscle tissue affecting Muscle 
Group XII, as well as nerve and tendon damage, productive of 
severe disability.

2.  The veteran's restricted right ankle motion and 
shortening of the right leg, residuals of a gunshot wound to 
the right leg, is manifested by a 5 centimeter differential 
between the right and left legs and virtually complete 
ankylosis of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for muscle 
and tissue residuals of a gunshot wound to the right leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.68, 4.73, Diagnostic Code 5311 (2003).

2.  The criteria for a higher disability rating for 
restricted right ankle motion and shortening of the right 
leg, residuals of a gunshot wound to the right leg, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected gunshot wound residuals, 
including a fractured distal tibia and fibula with loss of 
muscle tissue and restricted right ankle motion and 
shortening of the right leg.  These disabilities are 
currently assigned a combined 40 percent disability rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and its implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2001 rating decision, and by the May 2002 statement of 
the case (SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in May 
2001, with a copy to his representative, which specifically 
referenced the VCAA and its pertinent provisions.  Crucially, 
the veteran was informed by means of the May 2001 letter as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent]. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in August 2001, prior to the expiration 
of the one-year period following the May 2001 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Dr. P.G.W. 
and Atlanta Orthopedics in June 2001 and the RO obtained 
those records.  The RO obtained the veteran's service medical 
records, and the veteran was afforded a VA examination in May 
2001.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in substantive appeal that 
he did not want a BVA hearing, and he did not request a 
hearing before the RO.  The veteran's  representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

General considerations for rating musculoskeletal 
disabilities 

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  See 38 C.F.R. § 4.68 
(2003).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Specific considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2003).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2003).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2003).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2003).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2003).

1.  Entitlement to an increased disability rating for the 
veteran's fractured distal tibia and fibula with loss of 
muscle tissue, gunshot wound residuals of the right leg, 
currently evaluated as 30 percent disabling.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003) [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).



(i.) Service records

An October 1966 medical board examination report shows that 
the veteran was accidentally shot in the right leg during 
service in January 1966.  He was hospitalized for treatment 
of his right leg from January 1966 to September 1966.  
Examination of the right leg revealed the absence of the 
entire anterior compartment musculature on the right side as 
well as the anterior tibial artery and the peroneal nerve.  
There was virtually no motion in the right ankle.  The ankle 
was fixed with fibrous ankylosis to approximately 2 degrees 
of plantar flexion.  The veteran lacked 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  He had no 
inversion or eversional movement.  X-rays showed a comminuted 
fracture of the upper tibia and fibula.  A considerable 
portion of the upper tibia appeared to have been destroyed.  
A fragment of the distal major tibia was displaced laterally 
by 1.5 cm and very slightly anteriorly.  The veteran was 
recommended for discharge based on this injury.

The September 1966 separation examination showed findings of 
complete loss of motion at the right ankle; moderate 
limitation of flexion and extension of the toes and malunion 
and fracture of the tibia and fibula.

The first post-service VA evaluation was conducted in 
February 1967.  A special orthopedic report was prepared, 
which showed that the veteran walked with a marked limp on 
the right side.  There was a one and one-quarter inch 
shortening of the right leg as compared with the left.  There 
was an adduction deformity of the distal two-thirds of the 
leg of approximately 20 degrees.  There was a loss of 
considerable muscle tissue involving the extensors and 
flexors of the foot, including the tibialis.  The upper half 
of the fibula had been removed.  The right ankle was held at 
90 degrees.  Passive dorsiflexion of the ankle was possible 
for 5 degrees with no active dorsiflexion of the toes or 
foot.  Flexion of the toes was three quarters restricted as 
compared with the left foot.  X-rays showed evidence of a 
healed comminuted fracture in the proximal shaft of the 
tibia.  A few small opacities, presumably foreign bodies, 
were seen near the injury site.

(ii.) Recent evidence

The veteran was afforded a VA examination in May 2001.  The 
examiner noted complaints of pain, weakness, stiffness, 
swelling, instability and locking of the right lower 
extremity.  Examination revealed underlying tissue loss of 
the right leg with disfigurement and keloid formation.  The 
right leg was shorter than the left.  The right leg measured 
90 cm from the anterior superior iliac spine to the medial 
malleolus; the equivalent left leg measurement was 95 cm.  
The veteran wore corrective shoes with a 2-inch elevation on 
the right.  He also walked with a cane.  Posture was found to 
be abnormal with the veteran limping heavily in an attempt to 
spare the right lower extremity.  The veteran had limited 
capacity for standing and walking.  The muscle group involved 
with the injury was identified as muscle group 12.  There was 
associated tendon and nerve damage.  There was also a marked 
weakness of muscle groups 10, 11 and 12, with fusion and 
ankylosis of the right ankle and shortening of the right leg.  
There were no signs of osteomyelitis and no constitutional 
signs of bone disease.  X-rays of the right tibia and fibula 
showed a marked deformity of the proximal to midshaft of the 
tibia consistent with more traumatic deformity.  X-ray of the 
right ankle revealed bony fusion of the talus and calcaneous 
and arthritic changes of the medial malleolus.  Diagnoses 
were status post gunshot wound of the right lower extremity 
with shortening of the bones of the right lower extremity, 
fractured tibia and fibula with fusion of the right ankle 
joint and shortening of the right leg.  

Clinical records from Atlanta Orthopedics & Sports Medicine 
dated February 1995 show a gross loss of muscle in the 
anterior and posterior compartments of the veteran's right 
lower extremity.  The examiner noted that it was apparent 
that the veteran was missing a central portion of his fibula.  
There was no obvious deformity of the knee or ankle, but the 
ankle was stuck nearly in a neutral position with some 
plantar flexion.  The veteran's right foot was grossly 
neurovascularly intact with no strong pulses noted.  The 
ankle joint was tender to palpation with very little motion.  
The veteran was somewhat tender to palpation around the 
dorsum of the foot at the first metatarsophalangeal joint as 
well.  He ambulated with an antalgic type of gait with 
rotation of the entire lower extremity when he ambulates.  
The veteran wore special shoes with custom made orthotics.  
X-rays of the right ankle revealed what appeared to be a 
fused subtalar joint as well as a fused talonavicular joint 
and calcaneocuboid joint.  Two staples were noted, one over 
the talonavicular joint and one over the calcaneocuboid.  The 
ankle joint was intact, but with very limited motion.  The 
joint was also noted to be arthritic, and this accounted for 
a lot of the veteran's pain, according to the examiner.  

Clinical records from Dr. P.G.W. dated June 1995 showed the 
veteran's complaints of pain with difficulty performing his 
occupational duties.  The veteran was employed at the Post 
Office in a position that required him to be on his feet most 
of the day, which caused pain.  Examination revealed an 
antalgic Gait.  The veteran wore an orthopedic shoe with a 
thickened sole and heel on the right side.  On removal of the 
veteran's shoes, the examiner noted gross loss of muscles in 
both the anterior and posterior compartments.  In the 
proximal portion of the tibia, there is a palpable defect 
secondary to a fractured tibia.  The fibula was prominent at 
the proximal and distal portion and there was obvious absence 
of the fibula in the central portion.  The veteran's ankle 
was flexed at about 10 degrees of plantar flexion.  Dorsalis 
pedis pulses and anterior tibia pulses were strong and 
palpable.  There was no appreciable motion at all in the area 
of the ankle.  There was generalized tenderness in the area 
of the metacarpophalangeal joints.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected fractured distal tibia and fibula with loss 
of muscle tissue, which is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5311 (2003) 
[muscle injury, Muscle Group XI].  He essentially contends 
that the current muscle and tissue residuals of a gunshot 
wound to the right leg are more severe than is contemplated 
by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The veteran has consistently been rated by the RO under 
Diagnostic Code 5311, which pertains to injuries to Muscle 
Group XI.  It does not appear that the medical evidence at 
the time of the veteran's injury specifically identified the 
muscle group involved.  Those records generally refer to loss 
of anterior tibial compartment musculature.  However, the 
particular muscles were described in his February 1967 
orthopedic evaluation as muscles involving extension and 
flexion of the foot including the tibialis.  These muscles 
include both Muscle Group XI and XII.  
The May 2001 examiner found that Muscle Group XII was in fact 
the group involved.  However, he also described weakness in 
Muscle Groups X, XI and XII.  

While the medical evidence would appear to allow for rating 
the disability under Diagnostic Code 5312 [Muscle Group XII], 
there would be no benefit in changing the veteran's 
diagnostic code, because Diagnostic Code 5311 does cover the 
muscles involved and because Diagnostic Code 5312 would not 
afford him a higher rating.  Accordingly, the Board finds 
that, given the rating history in this case and the clear 
applicability of Diagnostic Code 5311, that code is the most 
appropriate Diagnostic Code to apply with respect to this 
issue.

Specific schedular criteria

Diagnostic Code 5311 deals with Muscle Group XI function and 
provides the following: 

Propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6).  
Posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris. 

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2003).

Schedular rating

The Board notes that the veteran's muscle and tissue 
residuals of a gunshot wound to the right leg were found by 
the RO to be severe in the August 2001 rating decision.  The 
Board agrees that a severe disability is supported by the 
evidence of record.  Under 38 C.F.R. § 4.56 (a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury.  Under Diagnostic Code 5311, this 
warrants a 30 percent rating, which is the maximum rating 
provided under this diagnostic code.  

Deluca considerations

While the provision of 38 C.F.R. § 4.40 and § 4.45 appear to 
apply to this issue, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  As discussed above, the veteran is receiving the 
maximum rating allowable under Diagnostic Code 5311.  
Accordingly, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected muscle and tissue residuals 
of a gunshot wound to the right leg.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased disability rating for the 
veteran's restricted right ankle motion and shortening of the 
right leg, gunshot wound residuals of the right leg, 
currently evaluated as 10 percent disabling.

Analysis

The veteran is also seeking an increased disability rating 
for his service-connected restricted right ankle motion and 
shortening of the right leg, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5275 [shortening of bones of the lower extremity].  He 
essentially contends that these gunshot wound residuals are 
more severe than is contemplated by the currently assigned 
rating.  He further contends that his right ankle symptoms 
should be separately rated from the shortening of the right 
leg.

The pertinent procedural history and medical evidence has 
been set out in detail above.  

Assignment of diagnostic code 

The medical evidence of record has consistently shown a 
shortening of the veteran's right leg as a result of his 
service connected gunshot wound residuals.  Diagnostic Code 
5275 specifically addresses such symptomatology and 
anatomical location.  The veteran has not suggested another 
diagnostic code with respect to this particular residual and 
the Board cannot identify a more appropriate one.  
Accordingly, Diagnostic Code 5275 will be applied.

The veteran has suggested that his right ankle residuals be 
separately rated.  That contention will be addressed in the 
Esteban discussion below.

Specific schedular criteria

Diagnostic Code 5275 [bones, of the lower extremity, 
shortening of] provides for the following levels of 
disability.  

60% Over 4 inches (10.2 cms.);

50% 3 1/2 to 4 inches (8.9 cms. to 10.2 cms.);

40% 3 to 3 1/2 inches (7.6 cms. to 8.9 cms.);

30% 2 1/2 to 3 inches (6.4 cms. to 7.6 cms.);

20% 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.);

10% 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.).

Note: Measure both lower extremities from anterior superior 
spine 
of the ilium to the internal malleolus of the tibia.  Not to 
be 
combined with other ratings for fracture or faulty union in 
the 
same extremity. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2003).

Schedular rating

The May 2001 VA examination report shows that the veteran's 
right leg is shortened by 5 centimeters.  The February 1967 
examination shows that there is a one and one quarter inch 
differential.  Dr. P.G.W.'s June 1995 report shows a one and 
one-half inch differential.  The October 1972 and May 1990 VA 
examination reports show that 2 inches of the fibula was 
lost.  To warrant a rating higher than 10 percent, the 
evidence must show shortening of the leg to at least 5.1 
centimeters or 2 inches.  Thus there would appear to be some 
conflict in the evidence as to whether the schedular 
requirements for an increase are met.  

While the most recent evidence does not show sufficient 
shortening of the right leg to warrant an increased rating, 
the Board acknowledges the extremely close nature of those 
findings.  In particular, the rating criteria under 
Diagnostic Code 5275 use measurements rounded to the nearest 
tenth of a centimeter, while the May 2001 examiner did not 
include measurements to that level of precision.  Thus, it 
cannot reliably be said that the May 2001 measurement is 5.0 
centimeters exactly.  This in the Board's view raises the 
evidence in favor of a higher rating to an approximate 
balance with the evidence against a higher rating.  In such 
cases, the veteran is to be afforded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003); Gilbert, 1 Vet. App. at 53.  

However, a higher rating cannot be awarded in light of the 
amputation rule, 38 C.F.R. § 4.68, discussed above.  That is, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at that level.  In this 
case, a disability rating of 40 percent is the maximum which 
could be assigned for amputation of the lower leg under 
Diagnostic Code 5165.  Therefore, by operation of the 
amputation rule, a disability rating higher than 10 percent 
cannot be awarded because it would result in a combine rating 
in excess of 40 percent..

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  The veteran's 
right ankle and leg injury clearly involves limitation of 
ankle motion.  However, the veteran is receiving a combined 
40 percent evaluation for the residuals of a gunshot wound to 
the right leg.  As explained immediately above, this is the 
maximum rating allowable under the amputation rule.  See 38 
C.F.R. § 4.68 (2003).  Accordingly, the provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, supra.

Esteban considerations

As requested by the veteran, the Board has also explored the 
possibility of whether the ankle residuals should be 
separately rated.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the medical evidence clearly provides an 
adequate distinction between the symptomatology attributable 
to veteran's service connected leg length and ankle 
residuals.  However, as mentioned above, the disability 
ratings assigned to the veteran's right lower extremity have 
already equaled the disability rating assigned for amputation 
of the lower extremity at a point below the knee.  Since 
additional compensation for residuals affecting the ankle 
cannot be granted, under the circumstances here presented the 
Board can identify no reason to separately rate the veteran's 
diagnosed ankle residuals.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected restricted right ankle 
motion and shortening of the right leg.  The benefit sought 
on appeal is accordingly denied.




ORDER

An increased disability rating for muscle and tissue 
residuals of a gunshot wound to the right leg is denied.

An increased disability rating for restricted right ankle 
motion and shortening of the right leg, residuals of a 
gunshot wound to the right leg, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



